DETAILED ACTION
Claims 1, 5, 6, 18, 19, 25, 38, 39, 41, 43, 47, 49, 56, 62, 63, 69, 75, 76 and 78 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1, drawn to a composition comprising a nucleated cell and a nanoparticle that comprises at least one conservation agent, wherein: (a) at least part of .
Group 2, claim(s) 5, 6, 18, 19, 25, 38, 39, 41, and 43, drawn to a composition comprising a nucleated cell and a nanoparticle that comprises at least one conservation agent, wherein: (a) at least part of the composition is frozen; and (b) the conservation agent comprises an IL-15 molecule complexed with a polypeptide comprising a first domain comprising the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 8, and having IL-15 binding activity; and optionally, a second heterologous domain comprising an antibody molecule or an Fc domain.
Group 3, claim(s) 47, 49, 56, 62, 63, 69, 75, 76 and 78, method for enhancing one or more of the viability, proliferation, cytotoxic activity or activation of a nucleated cell, comprising contacting the nucleated cell with a nanoparticle that comprises at least one conservation agent; subjecting the contacted nucleated cell to at least one freeze thaw cycle, wherein the conservation agent comprises an IL-15 molecule complexed with a polypeptide comprising a first domain comprising the amino acid sequence of SEQ ID NO: 7 or SEQ ID NO: 8, and having IL-15 binding activity.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
cytokine molecule OR costimulatory molecule (Group 1)
type of nucleated cell (groups 1-3) 
cytokine molecule (Group 2)
first domain sequence (e.g., SEQ ID NO: 7; Groups 2-3)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 5, 6, 18, 19, 25, 38, 39, 41, 43, 47, 49, 56, 62, 63, 69, 75, 76 and 78.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 1 appears to lack unity of invention with each of Groups 2 and 3 because the groups do not share the same or corresponding technical feature. Specifically, Group 1 recites a Markush grouping of conservation agents, including various cytokine molecules and costimulatory molecules.  Furthermore, Groups 2 and 3 recite an element not found in Group 1, e.g., conservation agent complexed with the polypeptide comprising a first domain of SEQ ID NO: 7 or 8.
Groups 2 and 3 lack unity of invention because even though the inventions of these groups require the technical feature of a nucleated cell and IL-15 complexed with , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wong et al. (U.S. 2014/0134128).
Wong et al. teach a cell comprising ALT-803, a complex of an interleukin-15 (IL-15) superagonist mutant and a dimeric IL-15 receptorα/Fc fusion protein (abstract).  The IL-15 receptorα/Fc fusion protein comprises the IL-15R alpha sushi domain.  Amino acid positions 1-65 of SEQ ID NO:1 of Wong et al has 100% identity with instant SEQ ID NO:8.  See also claim 2 for peptide sequence.  The complex is characterized in Chinese hamster ovary (CHO) cells- nucleated cells (e.g., examples 15, 17- 20).  Wong et al. teach that pharmaceutical compositions comprising ALT-803 can be formulated into nanoparticles (e.g., para. [0170]).  
Accordingly, a nucleated cell and IL-15 complexed with the polypeptide of SEQ ID NO:8 was known in the prior art.

A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (see MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654